DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/30/2020.
Claims 1 and 3-15 remain pending in the application with claim 15 is withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahen et al. (US 2019/0185495).
Addressing claims 1, 3-6 and 12, Cahen discloses a perovskite material and a photovoltaic cell comprising the perovskite material, the perovskite material comprising an organic-inorganic perovskite structure of formula (I) AnMX3 (AuBvXw, specifically, ABX3 as described in paragraph [0054]) wherein n is the number of cation A and is an integer selected from 4 to 7, all cations being different from each other, A is a monovalent cation selected from inorganic cations Ai and from organic cations Ao, wherein at least one cation A is selected from organic cations Ao and one or more cations A are selected from inorganic cation Ai (paragraphs [0059-] discloses the cation A includes A’ being monovalent inorganic cation and A being monovalent organic cation with A and A’ are different from each other, the subscript associated with A and A’ include the integer from 4-7; therefore, the claimed range of n, the organic and inorganic cations are different from each other and the claimed selection of organic and inorganic cations would have been obvious to one of ordinary skill in the art based on the disclosure of Cahen),
	Ai being independently selected from Li+, Na+, K+, Rb+ or Cs+, at least two cations A are inorganic cations being Rb+ and Cs+ (paragraph [0064] discloses that when A is made of inorganic cations, the selected cations are Cs+, Rb+ and Cu+; therefore, when presented with 3 finite choices for inorganic cations, two of which are the claimed inorganic cations, the selection of Rb+ and Cs+ would have been obvious to one of ordinary skill in the art based on the teaching of Cahen), and
	the organic cations Ao are independently selected from the claimed molecules (paragraph [0066] discloses monovalent inorganic cation A’ comprising the claimed molecules, such as ammonium, methyl ammonium, formamidinium etc.), 
	M is selected from the claimed materials (paragraphs [0072-0073] discloses B, which is the structural equivalence to the claimed M that is selected from the claimed materials),
	X is an anion independently selected from the claimed materials [0075].
As discussed above, Cahen discloses all of the structural requirements of the claimed perovskite material; therefore, the claimed perovskite material along with the required constituents would have been obvious to one of ordinary skill in the art based on the teaching of Cahen. 

Addressing claims 7 and 10, the claimed formula (II) would have been obvious to one of ordinary skill in the art based on the teaching of Cahen for the following reasons:
Cahen discloses in paragraph [0051] the perovskite formula AuBvXw with v is 1 [0076] and w is 3 [0076], which effectively makes the formula AuBX3.  
In paragraph [0076], Cahen discloses u is between 2-10; therefore, for an example where u is 5, the formula disclosed by Cahen is A5BX3.
In paragraph [0027], Cahen discloses A is a combination of organic cation and inorganic cation, which is further reinforced by the disclosure in paragraphs [0060-0066] disclosing A’ as organic cation that is different than A that is inorganic cation.
Based on the information above, an organic-inorganic perovskite having two inorganic cations and two organic cations having the formula AiaAibAicAidAieAif(AogAoh)jMX3 (the formulas in paragraphs [0060 and 0062] require two organic cations A’ and paragraph [0077] indicates the subscripts n and q for the inorganic cations A are 2-9, which includes the value 3-6 that results in 2-5 inorganic cations as claimed), with a, b, c, d, e, f indicate the atomic ratios of the inorganic cations Ai and g and h indicate the atomic ratio of the organic cations, would have been obvious to one of ordinary skill in the art.  Furthermore, the subscript j indicates the atomic ratio of the organic cation AogAoh relative to the atomic ratio of the inorganic cations Ai based on the ratio a+b+c+d+e+f.
The subscripts a, b, c, d, e and f are greater than zero and less than 1 because they indicate the atomic ratio of the inorganic cations Aia, Aib, Aic, Aid, Aie and Aif which has to be greater than zero in the presence of said inorganic cations and less than 1 because the atomic ratio cannot exceed 1.  The sum of the ratios a, b, c, d, e and f is also between zero and 1 for the same reason.
h = 1.00 – g, and 0.00<g≤1.00 because h and g indicates the atomic ratio of the organic cations that make up the organic cation portion of the perovskite formula, which cannot exceed 1 and the sum of h and g has to be equal to 1.
j = 1.00 – (a + b +c + d + e + f) and 0.00 < j < 1.00 because the sum of j, a, b, c, d, e and f is 1 for they form totality of the cation portion A of the perovskite formula, which also renders that j is between 0 and 1.
Ai is an inorganic cation and Ao is an organic cation as discussed above with citation of the relevant portion of Cahen’s teaching.
M is a divalent metal cation [0073] and X is a halide and/or pseudohalide anion [0075].
The proviso that 2, 3, 4, 5 or 6 inorganic cations Ai being selected from Aia Aib Aic Aid Aie or Aif have a ratio a, b, c, d, e or f being > 0.00, if h is > 0.00 is met in the above scenario disclosed by Cahen.
Wherein one inorganic cation Ai is Rb+ and one inorganic cation Ai is Cs+ (paragraph [0064] discloses that when A is made of at least one inorganic cation, the preferred cations are Rb+, Cs+ and Cu+; therefore, selecting Rb+ and Cs+ from the three available choices would have been obvious and well within the technical grasp of one of ordinary skill in the art)
For the reasons above, it is concluded that the claimed formula (II) would have been obvious to one of ordinary skill in the art based on the teaching of Cahen.

Addressing claim 8, Cahen discloses in paragraph [0064] the organic cations are MA and FA; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Cahen.

Addressing claim 9, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Cahen where h is zero in the scenario in the rejection of claim above, which would effectively form a perovskite compound having four inorganic cations and one organic cation.  Therefore, the ratios a, b, c, d, e or f are greater than zero.

Addressing claim 11, Cahen discloses in the paragraph [0064] that the inorganic cations A include Cs and Rb and the organic cations A’ include FA and MA [0066]; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Cahen.

Addressing claim 14, paragraphs [0113-0114] disclose the claimed solid-state solar cell structure that includes a first electrode as the claimed conducting support layer covered by the semiconductor in paragraph [0114] as the claimed surface-increasing scaffold structure, one or more organic-inorganic perovskite layers comprising the claimed perovskite material, and a second electrode made of metal as the claimed counter electrode and/or a metal layer.

Response to Arguments
Applicant's arguments filed 11/30/2020 regarding the 35 USC 103 rejection of claims 1 and 3-14 as being unpatentable over the disclosure of Cahen have been fully considered but they are not persuasive for the following reasons:
The Applicants argued that Cahen provides a mixture of organic, inorganic and organic-inorganic halide perovskites and lower-dimensional perovskites, the claimed invention of independent 1 concerns only cubic organic-inorganic perovskite species of formula (I) AnMX3, (emphasis added), namely three-dimensional organic-inorganic perovskite species, with 4 to 7 cations, of which at least one cation is an inorganic cation and at least two cations are inorganic cations being monovalent alkali metals Rb+ and Cs+ (page 10 of the Remarks).  The argument is not persuasive because it does not address the claimed subject matter.  Particularly, the claim does not require the perovskite material to only have cubic organic-inorganic perovskite species (emphasis added).  Additionally, the originally filed disclosure does not mention that the organic-inorganic perovskite species of current application only have cubic structure.  It is reminded that “arguments of counsel cannot take place of factually supported objective evidence” as stated in MPEP 2145.  In instant situation, the Applicants’ assertion that the perovskite material of current application only have cubic structure is not supported by the originally filed disclosure or any factually supported objective evidence.
With respect to the Applicants’ argument regarding the addition of Rb+ and Cs+ providing the unexpected result disclosed in paragraphs [0120, 0122, 0125-0126, 0130-0131 and 0134-0135] of the application, the argument is not persuasive because the evidence of unexpected result does not commensurate with the scope of the claim.  Particularly, the provided data is drawn to the perovskite material having the inorganic cations Cs+, Rb+, the organic cations MA and FA, M is Pb and X includes I and Br as shown in the aforementioned paragraphs of the application.  The scope of the claim includes wider ranges of materials for the respective constituents than those included in the alleged evidence of unexpected result.  Furthermore, it is noted that Cahen discloses when the inorganic cations are used, Rb+ and Cs+ are included as two of the three preferred materials as shown in paragraphs [0064, 0066] or the only two preferred materials [0079].  Therefore, contrary to the Applicants’ assertion that Cahen discloses a long list of possible cations (page 10 of the Remarks), Cahen discloses enough specificity to render selecting the claimed inorganic cations obvious to one of ordinary skill in the art.
In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In instant situation, it is believed that Cahen discloses enough specificity with regard to the preferred materials for the organic cation, inorganic cation, metal M and anion X as discussed above to render the claimed perovskite material obvious to one of ordinary skill in the art without resorting to hindsight construction based on the Applicants’ disclosure.  
The Applicants further argued that Cahen teaches away from the present invention because Cahen suggests to change the organic cation in the halide perovskite or perovskite-related material to have an impact on the structural and/or physical properties of the perovskite and to control the organic cation to be used for the control of the electronic and optical properties of the semiconducting material in paragraphs [0065-0066].  The argument is not persuasive because it is unclear as to how the disclosure in paragraphs [0065-0066] of Cahen could be construed as teaching away from the claimed invention when Cahen discloses the perovskite material that includes both inorganic cations and organic cations.  Therefore, controlling the organic cations in the perovskite material that includes both organic and inorganic cations to optimize the properties disclosed in paragraphs [0065-0066] is well within the teaching of Cahen.  In other words, the disclosure in paragraphs [0065-0066] does not state teach away from eliminating inorganic cations from the perovskite material.  To the contrary, Cahen discloses the preferred inorganic cations are Rb+ and Cs+ [0064, 0066 and 0079], which further supports the Office’s position in the rejection of claims 1 and 3-14.
For the reasons above, Examiner maintains the position that claims 1 and 3-14 are obvious over the disclosure of Cahen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/26/2021